Name: 83/285/EEC, Euratom, ECSC: Council Decision of 2 June 1983 fixing the period for the second election of the representatives of the Assembly by direct universal suffrage
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-06-14

 Avis juridique important|31983D028583/285/EEC, Euratom, ECSC: Council Decision of 2 June 1983 fixing the period for the second election of the representatives of the Assembly by direct universal suffrage Official Journal L 155 , 14/06/1983 P. 0011 - 0011 Spanish special edition: Chapter 01 Volume 4 P. 0046 Portuguese special edition Chapter 01 Volume 4 P. 0046 *****COUNCIL DECISION of 2 June 1983 fixing the period for the second election of the representatives of the Assembly by direct universal suffrage (83/285/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of 20 September 1976 concerning the election of the representatives of the Assembly by direct universal suffrage, and in particular the second subparagraph of Article 10 (2) thereof, Having regard to the opinion of the European Parliament (1), Whereas by its Decision 78/639/Euratom, ECSC, EEC of 25 July 1978 fixing the period for the first election of representatives of the European Parliament by direct universal suffrage (2), the Council fixed the period for this first election from 7 to 10 June 1979; Whereas it proves to be impossible to hold the second elections during the corresponding period of 1984; whereas another period should therefore be set, HAS DECIDED AS FOLLOWS: Article 1 The period referred to in Article 9 (1) of the Act of 20 September 1976 concerning the election of the representatives of the Assembly by direct universal suffrage shall be from 14 to 17 June 1984 for the second election. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Luxembourg, 2 June 1983. For the Council The President N. BLUEM (1) Opinion delivered on 17 May 1983 (not yet published in the Official Journal of the European Communities). (2) OJ No L 205, 29. 7. 1978, p. 75.